COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Brenham Oil & Gas, Inc. v. TGS-NOPEC Geophysical Company

Appellate case number:    01-13-00610-CV

Trial court case number: 2011-43156

Trial court:              189th District Court of Harris County

        Appellee/cross-appellant TGS-NOPEC Geophysical Company has filed a “Corrected
Unopposed Motion to Modify Briefing Schedule,” requesting that we modify the briefing
schedule to reduce the number of briefs to be filed in this appeal and to avoid repetition in the
briefs. We grant the motion.
       Accordingly, we ORDER that the briefing schedule in this case will be as follows:
      Brenham Oil & Gas, Inc.’s appellant’s brief will be due 30 days after the complete record
       is filed;
      TGS-NOPEC Geophysical Company’s combined response brief and cross-appellant’s
       brief will be due 30 days after Brenham Oil & Gas, Inc.’s brief is filed;
      Brenham Oil & Gas, Inc.’s combined reply brief and cross-appellee’s response brief will
       be due 30 days after TGS-NOPEC Geophysical Company’s brief is filed; and
      TGS-NOPEC Geophysical Company’s reply brief will be due 20 days after Brenham Oil
       & Gas, Inc.’s combined reply brief and cross-appellee’s brief is filed.
      We further DISMISS TGS-NOPEC Geophysical                    Company’s      previously-filed
“Unopposed Motion to Modify Briefing Schedule” as moot.
       It is so ORDERED.


Judge’s signature:/s/ Michael Massengale
                   Acting individually      Acting for the Court

Date: October 17, 2013